Citation Nr: 9906236	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran had active duty from April 1970 to November 1971.  
He died in January 1986.  The appellant is the veteran's 
widow.  

This appeal arises from an April 1994 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  

A hearing was held on September 24, 1998, in New York, New 
York, before Barbara B. Copeland, who is a member of the 
Board of Veterans' Appeals (Board) and is rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The Board notes that during the pendency of the current 
appeal, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) rendered a decision 
specifically on the issue of entitlement to dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 1991).  In that decision, Wingo v. West, the 
Court determined that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to 
receive dependency and indemnity compensation benefits as if 
the veteran's death were service connected by demonstrating 
that the deceased veteran would hypothetically have been 
entitled to receive 100 percent disability compensation based 
on his service-connected disability at the time of death and 
for a period of 10 consecutive years immediately prior to 
death, though he was for any reason (other than willful 
misconduct) not in receipt of that 100 percent compensation 
throughout that 10 year period.  Wingo v. West, 11 Vet. App. 
307 (1998).  Application of this precedent decision should be 
considered and it is referred to the RO for further 
consideration.  


FINDINGS OF FACT

1.  The veteran died in January 1986 at the age of 37.  The 
death summary revealed terminal diagnoses of bilateral 
pneumonia, multiple sclerosis, seizure disorder, recurrent 
pneumonia, hiatus hernia and corneal leukoma of the right 
eye.  

2.  At the time of the veteran's death, service connection 
was in effect for gunshot wound of the left shoulder with 
retained metallic bodies, evaluated as 20 percent disabling.  

3.  The veteran had active service during the Vietnam era.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

5.  There is no competent medical evidence presented to show 
that the veteran's service-connected gunshot wound of the 
left shoulder played any part in his death or resulted in 
pneumonia, seizure disorder , multiple sclerosis, hiatus 
hernia or corneal leukoma of the right eye or that pneumonia, 
seizure disorder, multiple sclerosis, hiatus hernia or 
corneal leukoma of the right eye diagnosed many years after 
service, had their onset in service or that these 
disabilities were related to Agent Orange exposure in 
service.

6.  The appellant's claim for service connection for the 
cause of the veteran's death  is not plausible.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death; that is, one 
that is plausible.  If not, the appeal must fail and there is 
no duty to assist her further in the development of her claim 
as additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  For the 
reasons discussed below, the Board finds that the appellant's 
claim is not well-grounded.  

At the time of the veteran's death, service connection was in 
effect for gunshot wound of the left shoulder with retained 
foreign metallic bodies, evaluated as 20 percent disabling.  
According to the death certificate, he died on 
January [redacted], 1986.  The death summary terminal diagnoses 
were bilateral pneumonia, multiple sclerosis, seizure disorder, 
hiatus hernia and corneal leukoma of the right eye.   It is 
not clear from the record whether or not an autopsy was 
performed.  It is the appellant's basic assertion that the 
veteran's death was the result of his exposure to Agent 
Orange while stationed in Vietnam.  

The veteran's service medical records contain no findings or 
diagnosis of, or treatment for, bilateral pneumonia, multiple 
sclerosis, seizure disorder, hiatus hernia or corneal leukoma 
of the right eye.  The veteran's separation examination of 
October 1971, indicated that he became dizzy with excessive 
exercise, had cramps in the leg with stretching and had a 
painful left shoulder where he was wounded in service.  

In February 1973, the veteran underwent a VA examination.  
The veteran made complaints relative to his left shoulder 
only.  The examiner diagnosed residuals of a gunshot wound of 
the left shoulder with no functional impairment.  Retained 
foreign metallic bodies were noted.  

The veteran was hospitalized by VA from February 1982 to 
March 1982.  He was admitted with complaints of fatigue, 
slurred speech, dizziness and light headedness, beginning a 
couple of months prior to admission.  He also complained of 
extreme tiredness and excessive sleeping.  He had the 
dizziness for approximately six months prior to admission.  
Physical examination revealed the veteran had horizontal and 
point nystagmus.  He had normal sphincter and the rest of the 
examination was within normal limits.  Neurological 
examination was essentially normal with questionable weak 
left hand grip and bilateral flattening of the nasolabial 
fold.  Reflexes were decreased in the upper extremities, 
there was 1+ knee jerk and questionable Babinski.  The 
impression was to rule out central lesion.  The EMG was 
normal.  There was a normal vestibular system, normal 
auditory system and no central nervous system signs noted.  
Hearing acuity was normal and speech discrimination was 
excellent with no roll over.  Tympanograms and stapedial 
reflexes were normal.  At the time of the hospitalization, 
the CAT scan was not available but the tentative findings of 
the CAT scan appeared to be normal.  The discharge diagnosis 
was dysarthria, etiology unknown.  

In September 1982, the veteran underwent VA general medical 
and psychiatric examinations.  The general medical 
examination revealed the veteran made complaints of not 
feeling well for about one year duration.  He complained of 
feeling weak, bouts of dizziness, loss of balance, 
forgetfulness, intermittent diplopia, dysarthria and bladder 
and bowel incontinence.  Physical examination revealed the 
veteran was alert and oriented, but memory was impaired for 
recent and remote events.  His speech was dysarthric.  He had 
ataxic gait, limping on the left leg and definite muscle 
weakness of the legs, bilaterally.  He also had 
incoordination finger to nose and heel to toe.  There was 
normal response to pinprick stimulation and position and 
vibration senses were normal.  He showed full ocular 
movements and his pupils were equal, reacting to light and 
accommodation.  There was no evidence of papilloma and no 
nystagmus.  There was hyperactivity in the lower extremities 
with bilateral Babinski.  His reflexes were normal in the 
upper extremities.  The diagnosis was multiple sclerosis with 
dysarthria and paraparesis.  

The veteran also underwent a VA psychiatric examination in 
September 1982.  He complained of feeling weak, mumbling, 
shaking of the body and stomach problems.  His wife claimed 
that he had lost all interest, no longer changed his clothes 
or washed himself.  She stated that he occasionally urinated 
in the bed.  He never left the house alone and had no 
friends.  He had a history of lues in 1979 and was treated 
with penicillin.  Mental status examination revealed the 
veteran's affect was flat and his speech was impaired with 
dysarthric bulbar quality.  He was emotionally dull and his 
memory was impaired.  He did not know his home address or 
know the name of the president.  He denied hallucinations or 
delusions.  He apparently slept a lot during the day.  He 
comprehended but his memory span was short.  He became 
depressed because of the way he was feeling, but he was not 
suicidal.  He had no interests.  His judgment and insight 
were impaired.  His wife had to make all decisions and handle 
the money.  The diagnoses were mental deterioration, organic 
brain syndrome and depressive reaction.  

In September 1982, the veteran was hospitalized at Bellevue 
Hospital.  He was hospitalized by his family because of 
progressive mental deterioration.  He had dizziness, 
difficulty with handwriting and gait, an inability to 
concentrate on a task, incontinence, inappropriate behavior 
and loss of libido.  His course in the hospital and treatment 
were unremarkable.  He underwent EMG and nerve conduction 
velocities that showed decreased amplitudes of superficial 
peroneal sensory potentials bilaterally, but no significant 
slowing of denervation.  It was noted that findings could 
signal early sensory neuropathy but at the time of the 
examination, the test could not be interpreted as definitely 
pathological.  Skeletal survey showed no bony lesions.  The 
discharge diagnosis was dementia, etiology uncertain, no 
reversible causes of dementia were identified on 
hospitalization.  

The veteran was hospitalized at the Methodist Hospital in 
November 1982 and March 1983.  During these hospitalizations, 
he was evaluated to rule out multiple sclerosis and later 
treated for multiple sclerosis.  

In March 1984, the veteran was admitted to the Goldwater 
Memorial Hospital Rehabilitation Unit from Methodist Hospital 
with the diagnoses of demyelinating disease (three CT scans 
showed mild cerebral atrophy, other studies were 
unavailable); paraplegia; seizure disorder; dysarthria; 
status post thrombophlebitis (treated with Coumadin) and 
status post right thigh abscess (treated with incision and 
drainage, resolved).  While hospitalized, the veteran 
developed right lower lobe pneumonia in October 1984.  He was 
treated in the intensive care unit, returned to the medical 
unit and in November 1984, the pneumonic infiltrate resolved.  
He was returned to the rehabilitation unit.  In 
December 1984, he was returned to the medical unit when his 
temperature elevated to 103 degrees.  He was worked up for 
pulmonary aspiration and was bronchoscoped.  No abnormalities 
were found and the esophagus was normal except for a hiatus 
hernia.  He improved but later developed a decubitus ulcer.  
In August 1985, the veteran developed fever and urinary tract 
infection.  In September 1985, he was stabilized enough to 
transfer back to the rehabilitation unit.  However, two weeks 
later, he presented a fever and his chest x-ray showed 
bibasillar infiltrates.  He was treated with antibiotics and 
in December 1985, he was returned to the medical unit.  He 
was awaiting a work-up for hepatitis and a gastrointestinal 
work-up, when he was coded.  Cardiopulmonary resuscitation 
was unsuccessful.  The terminal diagnoses were bilateral 
pneumonia, multiple sclerosis, seizure disorder, recurrent 
pneumonia, hiatus hernia and corneal leukoma right eye.  

A travel board hearing was held on September 24, 1998, in New 
York, New York, before Barbara B. Copeland, a member of the 
Board.  The appellant's representative indicated in the 
record that he was requesting an expert medical opinion as to 
whether the veteran had multiple sclerosis at least 
10 percent disabling within the seven year presumptive period 
which would have allowed him to become service connected for 
the disorder.  The appellant testified that the veteran began 
to get sick in 1980.  She also related that she saw 
"things" prior to 1980, including foaming of the mouth, 
white spots on the veteran's body and an odor in the room 
when he entered.  She maintained that these "things" 
occurred upon his return from Vietnam in 1972-73.  She 
related that the veteran was first diagnosed with multiple 
sclerosis in the 1980s at the VA Medical Center.  She also 
testified that no doctor, VA or private, related the 
veteran's multiple sclerosis to service or exposure to Agent 
Orange.  She also related that although he was seen within 
one year of service discharge for his left shoulder 
disability and foaming of the mouth, no doctor could indicate 
what was wrong with the veteran which caused the foaming of 
the mouth.  She also testified that he began to have seizures 
in the 1980s and that at that time, she was told by a doctor 
(she did not remember his name or what he looked like, he was 
not the veteran's treating physician) that the veteran's 
seizures were caused by Agent Orange exposure.  She stated 
that he came over to her in the hospital and explained this 
to her but that he was not involved in the veteran's care.  

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1998).  Contributory cause of death is inherently one not 
related to the principal cause.  It must be shown that it 
contributed substantially or materially, that it combined to 
cause death, that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  Where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and multiple sclerosis 
becomes manifest to a degree of 10 percent within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991) ; 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to disease so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and the Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303 (1998).

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist the claimant in developing 
the facts pertinent to a claim if the claim is determined to 
be well grounded.  38 U.S.C.A. § 5107(a).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that it is plausible; mere allegation 
is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
A well-grounded claim requires more than allegation, it 
requires the submission of evidence.  Where the determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107(a).  
Latham v. Brown,  7 Vet.App. 359 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).

In the instant claim, there is no evidence, other than the 
representative's contention, that shows a relationship 
between the veteran's multiple sclerosis and his active 
service.  The representative's testimony alone is not 
sufficient to render the claim well grounded.  She is not a 
physician and, therefore, is not competent to give a credible 
opinion on a medical question such as this.  The Court has 
held that lay persons cannot provide testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  (Also See Moray v. Brown, 
5 Vet.App. 211 (1993) wherein the Court commented that lay 
assertions of medical causation will not suffice initially to 
establish a plausible well-grounded claim.)  Additionally, 
service medical records were devoid of multiple sclerosis and 
the first evidence of multiple sclerosis was in 1982, more 
than 10 years after service.  

Regarding Agent Orange, the Board notes that a chronic, 
tropical, or prisoner-of-war related disease, or a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 (1998) will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991); 
38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
(1998) are also satisfied:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341 (1994).

Inasmuch as the VA regulations have not specifically found a 
positive association between the development of multiple 
sclerosis or any of the other disabilities implicated in the 
veteran's death and herbicide agents, and no specific 
determination has been made by the Secretary linking any 
disability the veteran had with herbicide exposure, a 
presumption of service connection is not warranted.  
38 C.F.R. §§ 3.307(a), 3.309(e) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

However, the appellant has not submitted any medical evidence 
in support of her contention that the veteran's herbicide 
exposure during service actually caused or contributed to his 
death.  The appellant has simply made a contention that this 
is the case, with no medical evidence to support her 
argument.  Although she claims that a physician told her that 
he had seen toxins do to her husband what was happening at 
the time of his rapid demise, she did not know the doctor, he 
was not treating the veteran, was not involved in his care 
and she would not be able to identify him if she saw him 
today.  Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App. 359 
(1995). 

The Board has carefully considered the appellant's arguments 
and it is clear that she is sincere in her belief that the 
veteran's death was due to his exposure to Agent Orange.  
While her opinions and hearing testimony have been duly 
noted, she has not indicated that she is a physician and 
therefore, is not competent to give a credible opinion on any 
question involving medical expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As multiple sclerosis is not one of the diseases entitled to 
a presumption of service connection based upon exposure to 
Agent Orange, and as the appellant has not submitted any 
competent medical evidence which demonstrates a causal link 
between the veteran's herbicide exposure in service or of any 
of the disabilities implicated in the veteran's death or his 
service-connected gunshot wound of the left shoulder and the 
causes of death, the Board finds that the appellant's claim 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

It is important to note that the appellant's representative 
requested an independent medical opinion as to whether 
symptoms of the veteran's multiple sclerosis were evident to 
a 10 percent degree within the seven year presumptive period.  
However, the claim is not well grounded and the appellant and 
her representative have not presented a case of such medical 
complexity or controversy to warrant an independent medical 
opinion.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

